DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I claims 1-12 in the reply filed on 1-4-2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious searching burden.  This is not found persuasive because the search for helical coolant or lubricant channels as claimed in Species I is a divergent search from a search for a plurality of flute passages, each flute passage extending radially outward from a
common location in the central passage to a corresponding one of the flutes, the central
passage being closed to a terminal end of the threading end.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7,8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guehring (DE 102009038173).  Guehring discloses a threading tap ([0001], line 14, [0006], lines 44-46; Fig. 6) having a shaft (604) with a plurality of tapping teeth (601) at a threading end of the shaft.  The shaft (604) has a plurality of helical passages (602,605) extending from the threading end (bottom; Fig. 6) to an opposite base end (top; Fig. 6) with each passage opening through an aperture (606) in the threading end ([0037], lines 270-271) for providing lubricant or coolant.  Regarding  by flutes (603).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring in view of Murphy (5,435,786).  Guehring discloses that the thread tapping teeth (601) are disposed between the shaft base (at 604; Fig. 6) and the apertures (606) but is silent to the threads being axial threads.  Murphy teaches a tapping tool (T) having fluid channels (15) and axial threads (col. 2, lines 64-66).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring in view of Edelmann (2011/0201434).  Guehring does not disclose a manifold.  Edelmann teaches a manifold (22) which receives fluid in the manifold at a base end (2) of a thread forming tool Fig. 13) and distributes the fluid to bores (23) in a threading end (6) of the tool (Fig. 14).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the base end of the tap Guehring with a manifold as taught by Edelmann in order to continuously supply fluid to bores in the tap from a larger chamber.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring in view of Royer (2021/0001438).  Guehring does not disclose that the fluid channels are entirely radially inward of the thread tapping teeth.  Royer teaches a thread tap [0037] having a plurality of helical internal fluid channels (104’,105’; Fig. 1B) which are located internally at a distance d2 from a tool center axis.  Royer teaches (Fig. 2A) that the cooling channels extend internally through the cutting (tapping) tool (109) from a base end (left side; Fig. 1D) to their exit at an end face (right side; Fig. 1D).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the fluid channels of Guehring to be internal to the tool as taught by Royer so that the fluid only exits at an end face of the tool.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring in view of Reime (EP 0760270).  Guehring does not disclose linear flutes.  Reime teaches a threading tap ([0003], lines 28-29) having internal fluid .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725